DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the communication filed on 14 July 2020.
Claims 1-20 are currently pending and have been examined.

Claim Interpretation
Examiner notes the phrase “abbreviated transaction message” is extraordinary broad such that any transaction message lacking any information at all reads on this claim.
Examiner notes the phrase “…to generate an authorization decision associated with the payment transaction” in the independent claims represents an intended use of the communicating step and therefore may be afforded no patentable weight.
Examiner notes that under its broadest reasonable interpretation (BRI), the phrase “…wherein the dynamic transaction data comprises transaction data that can be different from transaction to transaction for the first acquirer 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 14 recite in part, “…wherein the dynamic data from the abbreviated transaction request and the static transaction data from the stored second data file comprise at least one data element associated with data elements defined by ISO 8583.” ISO 8583 standard changes over time and therefore the claim scope is uncertain since the label of “ISO 8583” cannot be used properly to identify any particular standard or operating practice. Examiner will interpret it to recite “…wherein the dynamic data from the abbreviated transaction request and the static transaction data from the stored second data file comprise at least one data element associated with data elements defined by ISO 8583” as established by any ISO 8583 standard published before 05 December 2018 (i.e. the effective filing date of the application) for purposes of examination. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 4 recites the phrase, “…wherein the dynamic transaction data comprises transaction data that can be different from transaction to transaction for the first acquirer system” which under its BRI comprises a tautology as it specifies optional content of the recited transaction data and therefore under its BRI fails to further limit the subject matter of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Any remaining claims not expounded upon are rejected based on their dependency to a rejected claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1 of the 101 Analysis:
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method, system, and computer program product comprising at least one non-transitory computer-readable medium for processing a transaction associated with an onboarded acquirer system. These are a process, machine, and article of manufacture which are within the four categories of statutory subject matter.
Step 2A Prong 1 of the 101 Analysis:
The following limitations and/or similar versions are found in claim(s) 1, 8 and 15:
Claim 1:
“onboarding, …, a first acquirer system associated with an acquirer…”
“receiving,… from the first acquirer system, an abbreviated transaction message associated with a payment transaction, wherein the abbreviated transaction message comprises dynamic data associated with the payment transaction;”
“in response to receiving the abbreviated transaction message, determining,…, that the 
“generating, …, an authorization request, wherein the authorization request comprises at least a portion of the dynamic data from the abbreviated transaction request and at least a portion of the static transaction data from the stored second data file;”
“communicating, …, the authorization request to an issuer system to cause the issuer system to generate an authorization decision associated with the payment transaction.”
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers commercial or legal interactions but for the recitation of generic computer components. That is, other than reciting “with at least one processor”, “computer program product”, or “at least one non-transitory computer-readable medium including one or more instructions” nothing in the claims’ elements precludes the steps from practically reciting commercial or legal interactions. For example, but for the recited computer language, the limitations in the context of this claim encompasses marketing or sales activities or behaviors or could 
Dependent claim(s) 3, 10 and 17 are directed to the following:
Claim(s) 3, 10 and 17:
“wherein the acquirer system associated with the payment transaction is determined based on the identifier from the abbreviated transaction message.”
These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to certain methods of 
Dependent claim(s) 2, 4-7, 9, 11-14, 16 and 18-20 include the following limitations which are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements:
Claim(s) 2, 9 and 16:
“…wherein the static transaction data comprises an identifier associated with the first acquirer system, and the abbreviated transaction message comprises the identifier.”
Claim(s) 4, 11 and 18:
“…wherein the dynamic transaction data comprises transaction data that can be different from transaction to transaction for the first acquirer system.”
Claim(s) 5, 12 and 19:
“…wherein the static transaction data comprises transaction data that does not change for the first acquirer system from transaction to transaction.”
Claim(s) 6, 13 and 20:
“…wherein the abbreviated transaction message does not comprise at least a portion of the static data from the stored second data file.”
Claim(s) 7 and 14:
“…wherein the dynamic data from the abbreviated transaction request and the static transaction data from the stored second data file comprise at least one data element associated with data elements defined by ISO 8583.”
Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Step 2A prong 2 and Step 2B for these limitations therefore are the same as for the independent claims.
Accordingly, the claims recite an abstract idea.
	
Step 2A Prong 2 of the 101 Analysis:

Claim(s) 1, 8 and 15:
“…with at least one processor…”
“receiving,…from the first acquirer system, a first data file comprising a plurality of data entries, wherein the plurality of data entries comprise static transaction data associated with the first acquirer system;”
“generating, …, a second data file having a predetermined format, the second data file comprising at least a portion of the static transaction data;”
“storing,…, the second data file;”
The computer components (at least one processor) are recited at a high level of generality (i.e. as a generic processor) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply implementing an abstract idea on a computer is not 
The receiving, generating and storing steps are recited at a high-level of generality (i.e., as generally receiving, generally generating, and generally storing) such that they amount to no more than mere data gathering which is adding insignificant extra-solution activity. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply adding insignificant extra-solution activity is not indicative of integration into a practical application (See MPEP § 2106.05(g).)
The dependent claims contain no additional elements.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims are directed to an abstract idea.
Step 2B of the 101 Analysis:
The computer components mentioned above are not described in further detail within the applicant’s specification beyond the server(s) and/or computer(s) including one or more 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements identified in Step 2A Prong 2 amount to no more than mere instructions to implement the judicial exception on a computer or no more than mere data gathering or data outputting which only adds insignificant extra solution activity to the judicial exception. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Adding insignificant extra-solution activity cannot provide an inventive concept when the activities are well-understood routine and conventional. The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner: 
(for generating/storing various data) Storing and retrieving information in memory, (See MPEP § 2106.05(d)(II)). 
(for receiving various data) Receiving or transmitting data over a network, (See MPEP § 2106.05(d)(II)).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian (US 2019/0087795 A1 hereinafter Subramanian).

Claim 1
A method for processing a transaction associated with an onboarded acquirer system, comprising:
onboarding, with at least one processor, a first acquirer system associated with an acquirer by: (Subramanian discloses registering an acquirer for settlement services. See at least paragraph [0025].)
receiving, with at least one processor and from the first acquirer system, a first data file comprising a plurality of data entries, wherein the plurality of data entries comprise static transaction data associated with the first acquirer system; and (Subramanian discloses registering data associated with the acquirer. See at least paragraph [0025]. Subramanian discloses features which may not change from transaction to transaction (e.g. merchant 
generating, with at least one processor, a second data file having a predetermined format, the second data file comprising at least a portion of the static transaction data; and (Subramanian discloses compiling rules associated with the criteria (i.e. second data file having a predetermined format). See at least paragraph [0025].)
storing, with at least one processor, the second data file; (Subramanian discloses storing the rules in a data structure. See at least paragraph [0027].)
receiving, with at least one processor and from the first acquirer system, an abbreviated transaction message associated with a payment transaction, wherein the abbreviated transaction message comprises dynamic data associated with the payment transaction; (Subramanian discloses intercepting transaction messages. See at least paragraphs [0025] and [0028].)
in response to receiving the abbreviated transaction message, determining, with at least one processor, that the acquirer system associated with the payment transaction is the first acquirer system; (Subramanian discloses detecting when a 
generating, with at least one processor, an authorization request, wherein the authorization request comprises at least a portion of the dynamic data from the abbreviated transaction request and at least a portion of the static transaction data from the stored second data file; and (Subramanian discloses appending the transaction message using data compiled from at least the rules and settling the transaction in place of the acquirer. (i.e. using static stored data and dynamic data). See at least paragraphs [0027]-[0029].)
communicating, with at least one processor, the authorization request to an issuer system to cause the issuer system to generate an authorization decision associated with the payment transaction. (Subramanian discloses sending authorization requests to the issuer system to generate an authorization reply. See at least paragraph [0017]. Subramanian discloses sending the whole of the settlement information to the issuer and receiving confirmation of the settlement. See at least paragraph [0042].)

Although Subramanian does disclose appending transaction messages based on acquirer stored data and rules they might not explicitly disclose sending the altered message to the issuer 
It would be obvious to complete a transaction message with appended information and send said information to an issuer system before the authorization response because Subramanian discloses that they may settle a transaction on behalf of, in place of, or instead of the registered acquirer. See at least paragraph [0029].

Claim 2
The method of claim 1, wherein the static transaction data comprises an identifier associated with the first acquirer system, and the abbreviated transaction message comprises the identifier. (Subramanian discloses information may include an acquirer ID. See at least paragraph [0034].)

Claim 3
The method of claim 2, wherein the acquirer system associated with the payment transaction is determined based on the identifier from the abbreviated transaction message. 

Claim 4
The method of claim 1, wherein the dynamic transaction data comprises transaction data that can be different from transaction to transaction for the first acquirer system. (Subramanian disclose the transaction message including information such as the amount of the transaction. See at least paragraph [0034].)

Claim 5
The method of claim 1, wherein the static transaction data comprises transaction data that does not change for the first acquirer system from transaction to transaction. (Subramanian discloses detecting when a transaction is directed to a registered acquirer. See at least paragraph [0028]. Subramanian discloses information may include an acquirer ID. See at least paragraph [0034].)

Claim 6
The method of claim 1, wherein the abbreviated transaction message does not comprise at least a portion of the static data from the stored second data file. (Subramanian discloses appending the transaction message using rules stored (i.e. based on the stored static data and therefore not being included in the initial transaction message). See at least paragraph [0038].)

Claim 7
The method of claim 1, wherein the dynamic data from the abbreviated transaction request and the static transaction data from the stored second data file comprise at least one data element associated with data elements defined by ISO 8583. (Subramanian discloses transaction data and appended data following ISO 8583. See at least paragraphs [0034] and [0038].)

Claim 8
A system for processing a transaction associated with an onboarded acquirer system comprising at least one processor programmed or configured to:


Claim 9
Claim 9 is substantially similar to Claim 2 and is therefore rejected using similar reasoning.

Claim 10
Claim 10 is substantially similar to Claim 3 and is therefore rejected using similar reasoning.

Claim 11
Claim 11 is substantially similar to Claim 4 and is therefore rejected using similar reasoning.

Claim 12
Claim 12 is substantially similar to Claim 5 and is therefore rejected using similar reasoning.

Claim 13
Claim 13 is substantially similar to Claim 6 and is therefore rejected using similar reasoning.

Claim 14
Claim 14 is substantially similar to Claim 7 and is therefore rejected using similar reasoning.

Claim 15
A computer program product for processing a transaction associated with an onboarded acquirer system, the computer program product comprising at least one non-transitory computer-readable medium including one or more instructions that, when executed by at least one processor, cause the at least one processor to: (Subramanian discloses embodying the invention on a non-transitory computer readable storage media. See at least paragraph [0022].)
The remainder of Claim 15 is substantially similar to Claim 1 (except recited as a different statutory class) and is therefore rejected using similar reasoning.

Claim 16
Claim 14 is substantially similar to Claim 2 and is therefore rejected using similar reasoning.

Claim 17
Claim 17 is substantially similar to Claim 3 and is therefore rejected using similar reasoning.

Claim 18
Claim 18 is substantially similar to Claim 4 and is therefore rejected using similar reasoning.

Claim 19
Claim 19 is substantially similar to Claim 5 and is therefore rejected using similar reasoning.

Claim 20
Claim 20 is substantially similar to Claim 6 and is therefore rejected using similar reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Srinivasan et al. (EP 3,511,888 A1) discloses abbreviated transaction messages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J HILMANTEL whose telephone number is (571)272-8984. The examiner can normally be reached M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/A.H./Examiner, Art Unit 3691

/HANI M KAZIMI/Primary Examiner, Art Unit 3691